Citation Nr: 1017533	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

The propriety of the reduction of the Veteran's disability 
rating for service-connected removal of one testis from 100 
percent to noncompensable effective from June 1, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.M.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1998 to November 
1998 and from July 1999 to January 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision issued in March 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  That decision 
reduced the Veteran's disability evaluation for the removal 
of one testis from 100 percent to noncompensable effective 
from June 1, 2006.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  

A hearing was held in on December 2, 2009, in Phoenix, 
Arizona, before the undersigned Acting Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board notes that the Veteran has also essentially raised 
a claim for an increased evaluation for his service-connected 
removal of one testis due to testicular cancer.  Although the 
propriety of the rating reduction has been addressed by the 
RO, a rating decision has not been specifically issued for 
the increased evaluation claim.  Therefore, this claim is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Reasons for Remand:  To issue a supplemental statement of the 
case containing all applicable statutes and regulations. 

The Board finds that a remand is necessary to afford the 
Veteran due process in the adjudication of his claim.  In 
particular, he has not been provided with all of the laws and 
regulations pertinent to the issue currently on appeal.  
Indeed, the statement of the case (SOC) and the supplemental 
statement of the case (SSOC) did not contain the laws and 
regulations pertaining to the reduction of a disability 
evaluation, namely 38 C.F.R. § 3.105.  Therefore, the Board 
finds that a remand is required so that the Veteran may be 
issued an adequate SSOC that includes all applicable 
regulations.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and 
adjudicate the claim for an increased 
evaluation for the removal of one 
testis due to testicular cancer that 
has been REFERRED to the RO in the 
Introduction section above.   

2.  After completing any necessary 
development, the propriety of the 
reduction should be readjudicated.   If 
the benefit sought is not granted, the 
Veteran and his representative should 
be furnished an SSOC and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.  The SSOC 
should set forth all applicable laws 
and regulations, including 38 C.F.R. 
§ 3.105.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



